 1   Katie J.L. Scott (Cal. Bar No. 233171)
     Email address: katie.scott@arnoldporter.com
 2   Joshua Seitz (Cal Bar No. 325236)
     Email address: joshua.seitz@arnoldporter.com
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     3000 El Camino Real
 4   Building 5, Suite 500
     Palo Alto, California 94306
 5   Telephone:     (650) 319-4500
     Facsimile:     (650) 319-4700
 6
     Matthew M. Wolf (admitted pro hac vice)
 7   matthew.wolf@arnoldporter.com
     Jennifer Sklenar* (Cal. Bar. No. 200434)
 8   jennifer.sklenar@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 9   601 Massachusetts Ave, NW
     Washington, DC 20001-3743
10   Telephone:     (202) 942-5000
     Facsimile:     (202) 942-5999
11   *Admitted in NY and CA only; practice limited to
     matters before federal courts and federal agencies
12

13   Attorneys for Respondents
     BGI AMERICAS CORP., MGI AMERICAS, INC.,
14   and COMPLETE GENOMICS, INC.

15

16

17
                                      UNITED STATES DISTRICT COURT
18
                                   NORTHERN DISTRICT OF CALIFORNIA
19
                                          SAN FRANCISCO DIVISION
20

21   IN RE APPLICATION OF ILLUMINA                             Case No. 3:19-mc-80215-WHO (TSH)
     CAMBRIDGE LTD.
22
                                                               MOTION TO VACATE 28 U.S.C. § 1782
23                                                             APPLICATION AND QUASH OR LIMIT
                                                               SUBPOENAS PURSUANT TO § 1782
24
                                                               Date:       January 9, 2020
25                                                             Time:       10:00am
                                                               Location:   Courtroom A
26                                                                         15th Floor

27

28


     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                     Case No. 3:19-mc-80215-WHO (TSH)
 1                                                      TABLE OF CONTENTS

 2                                                                                                                                                Page

 3   I.      INTRODUCTION ................................................................................................................... 1
 4   II.     FACTUAL BACKGROUND .................................................................................................. 2
 5           A.        The Parties .................................................................................................................... 2
 6           B.        The Foreign Proceedings.............................................................................................. 4
 7                     1.         The German Action .......................................................................................... 4
 8                     2.         The Swiss Action ............................................................................................. 5
 9                     3.         The Danish Action ........................................................................................... 5
10                     4.         The Turkish Action .......................................................................................... 6
11           C.        THE APPLICATION FOR DISCOVERY UNDER SECTION 1782 ........................ 6
12   III.    LEGAL STANDARDS ............................................................................................................ 7
13                     1.         Statutory Requirements Under § 1782 ............................................................. 7
14                     2.         Legal Standard for Motion to Quash ................................................................ 9
15   IV.     ARGUMENT ........................................................................................................................... 9
16                     1.         Illumina’s Efforts to Gain Access to Materials Before Discovery
                                  Opens in the Foreign Tribunals is an Attempt to Circumvent the
17                                Rules of Procedure in those Jurisdictions. ....................................................... 9
18                     2.         Illumina’s Requests Are an End-Run Attempt to Gain Access to
                                  Early Discovery in the U.S. Litigations and Expedited Discovery
19                                That This Court Denied-In-Part. .................................................................... 14
20                     3.         Respondents Should Not Be Compelled to Produce Documents
                                  Located Outside of the United States ............................................................. 17
21
                       4.         Illumina’s Requests are Unduly Burdensome and Could Lead to the
22                                Public Disclosure of Respondent’s Trade Secrets. ........................................ 20
23                                (a)        Illumina’s Deposition Subpoena Is Unduly Burdensome .................. 21
24                                (b)        Illumina’s Request for Documents is Unduly Burdensome............... 21
25                                (c)        The Foreign Tribunals Cannot Protect Respondents’
                                             Confidential Information .................................................................... 22
26
                                             i.          Risk of Public Disclosure of Respondent’s Trade
27                                                       Secrets in Germany. ............................................................... 23
28                                           ii.         Risk of Public Disclosure of Respondent’s Trade
                                                         Secrets in Turkey.................................................................... 24
                                                                   i
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                                                     Case No. 3:19-mc-80215-WHO (TSH)
 1                                          iii.       Risk of Public Disclosure of Respondent’s Trade
                                                       Secrets in Switzerland. ........................................................... 24
 2
                                            iv.        Risk of Public Disclosure of Respondent’s Trade
 3                                                     Secrets in Denmark. ............................................................... 25

 4   V.      CONCLUSION ...................................................................................................................... 25

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                ii
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                                                Case No. 3:19-mc-80215-WHO (TSH)
 1                                            TABLE OF AUTHORITIES
     Cases
 2   Astronics Advanced Elec. Sys. v. Lufthansa Technik,
         561 F. App’x. 605 (9th Cir. 2014) .................................................................................................. 7
 3
     Baxalta Inc. v. Genentech, Inc.,
 4        No. 16-MC-80087-EDL, 2016 WL 11529803 (N.D. Cal. Aug. 9, 2016) ...................................... 9
     Dugan v. Lloyds TSB Bank, PLC,
 5       No. 12-CV-02549-WHA (NJV), 2013 WL 4758055 (N.D. Cal. Sept. 4, 2013) .......................... 21
 6   Eisemann v. Greene,
          No. 97 CIV.6094 (JSR), 1998 WL 164821 (S.D.N.Y. Apr. 8, 1998) .......................................... 20
 7   Estate of Ungar v. Palestinian Authority,
         332 F. App’x 643 (2d Cir. 2009)................................................................................................... 20
 8
     Euromepa S.A. v. R. Esmerian, Inc.,
 9       51 F.3d 1095 (2d Cir. 1995) .......................................................................................................... 10
     Four Pillars Enters. Co. v. Avery Dennison Corp.,
10        308 F.3d 1075 (9th Cir. 2002)...................................................................................................... 18
11   Haworth, Inc. v. Herman Miller, Inc.,
         998 F.2d 975 (Fed. Cir. 1993) ......................................................................................................... 9
12   In re Cathode Ray Tube (CRT) Antitrust Litig.,
          No. C-07-5944-SC, 2013 WL 183944 (N.D. Cal. Jan. 17, 2013) .......................................... 10, 13
13
     In re Edelman,
14       295 F.3d 171 (2d Cir. 2002) ...................................................................................................... 9, 20
     In re Harbour Victoria Inv. Holdings Ltd.,
15        No. 15-MC-127, 2015 WL 4040420 (S.D. N.Y. June 29, 2015) ..................................... 14, 16, 17
16   In re Kivisto,
         521 F. App’x 886 (11th Cir. 2013) ............................................................................................... 15
17   In re Metallgesellschaft AG,
          121 F.3d 77 (2d Cir. 1997) ........................................................................................................... 15
18
     In re Pioneer Corp.,
19       No. MC 18-0037 UA (SS), 2018 WL 2146412 (C.D. Cal. May 9, 2018) .............................. 21, 23
     In re Samsung Elecs. Co.,
20        No. 12-80275 LHK (PSG), 2013 WL 12335833 (N.D. Cal. Jan. 23, 2013) ................................ 10
21   In re Sarrio, S.A.,
          119 F.3d 143 (2nd Cir. 1997) ....................................................................................................... 18
22   Intel Corp. v. Advanced Micro Devices, Inc.,
          542 U.S. 241 (2004) .............................................................................................................. passim
23
     John Deere Ltd. v. Sperry Corp.,
24       754 F.2d 132 (3d Cir. 1985) .......................................................................................................... 10
     Kestrel Coal Pty Ltd. v. Joy Global Inc.,
25        362 F.3d 401 (7th Cir. 2004)........................................................................................................ 18
26   Lazaridis v. Int’l Centre for Missing & Exploited Children,
          760 F. Supp. 2d 109 (D.C. Cir. 2011) .......................................................................................... 14
27   MetaLab Design Ltd. v. Zozi Int’l, Inc.,
          No. 17-MC-80153-MEJ, 2018 WL 368766 (N.D. Cal. Jan. 11, 2018) ......................................... 7
28

                                                                  iii
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                                                 Case No. 3:19-mc-80215-WHO (TSH)
 1   Nikon Corp. v. ASML US Inc.,
         No. MC-17-00035-PHX-JJT, 2017 WL 4024645 (D. Ariz. Sept. 12, 2017) ................................ 18
 2   Nikon Corp. v. GlobalFoundries U.S., Inc.,
         706 F. App'x 350 (9th Cir. 2017) .................................................................................................. 18
 3
     Norex Petroleum Ltd. v. Chubb Ins. Co.,
 4       384 F.Supp.2d 45 (D.D.C. 2005) .................................................................................................. 18
     Siemens AG v. W. Digital Corp.,
 5        No. 8:13-CV-01407-CAS-AJWx), 2013 WL 5947973 (C.D. Cal. Nov. 4, 2013)....................... 25
 6   Strike 3 Holdings LLC v. Doe,
          No. 4:18-CV-04993-KAW, 2019 WL 468816 (N.D. Cal. Feb. 6, 2019) ...................................... 9
 7   W. Coast Life Ins. Co. v. Life Brokerage Partners, LLC,
         No. 09-126-SLR, 2010 WL 181088 (D. Del. Jan. 19, 2010) ........................................................ 21
 8
     Statutes
 9   28 U.S.C. § 1782 .......................................................................................................................... passim
10   Other Authorities
     Hans Smit, American Assistance to Litigation in Foreign and International
11       Tribunals, 25 Syracuse J. Int'l L. & Com. 1 (1998) ...................................................................... 19
12   Rules
     Fed. R. Civ. P. 26(b) ............................................................................................................................. 8
13
     Fed. R. Civ. P. 26(c)............................................................................................................................ 20
14   Fed. R. Civ. P. 30(b)(6) ....................................................................................................................... 22
15   Fed. R. Civ. P. 45 .................................................................................................................................. 9
     Fed. R. Civ. P. 45 (c)(1) ...................................................................................................................... 20
16
     Fed. R. Civ. P. 45(d)(1) ......................................................................................................................... 9
17

18

19

20

21

22

23

24

25

26

27

28

                                                                      iv
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                                                        Case No. 3:19-mc-80215-WHO (TSH)
 1   I.       INTRODUCTION

 2            Illumina Cambridge Ltd. (“Illumina”) filed suit in Germany, Turkey, Switzerland, and

 3   Denmark (collective, “Foreign Actions”) against companies and distributors of the BGI Group for

 4   alleged patent infringement. Before any of the foreign courts could set hearings on the cases,

 5   Illumina rushed to this Court and filed for an Application for Discovery pursuant to 28 U.S.C § 1782

 6   seeking leave to serve subpoenas on Complete Genomics, Inc. (“CGI”), BGI Americas Corp. (“BGI

 7   Americas”), and MGI Americas, Inc. (“MGI Americas”) (collective, “Respondents”). Illumina filed

 8   this Application two days after Illumina’s motion for expedited discovery for similar type of

 9   documents from the Respondents had been denied-in-part by this Court. On November 7, 2019,

10   this Court granted Illumina’s repackaged Application to serve subpoenas. In response to this

11   Court’s Order granting Illumina’s Application, CGI, BGI Americas, MGI Americas, and their

12   counsel spent considerable time reviewing the subpoenas in an effort to respond. After careful

13   review of the Application and subpoenas, Respondents respectfully submit this memorandum of law

14   and the accompanying declarations to establish that this Court should exercise its broad discretion to

15   vacate Illumina’s Application and quash or limit Illumina’s subpoenas for the following reasons:

16           Illumina’s subpoenas are an end-run attempt to circumvent discovery rules in this Court, the

17            District of Delaware, and in the foreign jurisdictions because Illumina seeks access to

18            documents that this Court already denied-in-part in Illumina, Inc., et al. v. BGI Genomics

19            Co., LTD., No. 3:19-cv-03770-WHO, D.N. 42 (N.D. Cal.) and which foreign discovery

20            procedures would allow Illumina to access. Illumina’s subpoenas are also an attempt to get

21            early access to Respondents’ core technical documents that Illumina agreed would not be due

22            until February 5, 2020 in Complete Genomics, Inc. v. Illumina, Inc., No. 1:19-cv-00970-MN

23            (D. Del.);

24           Most of the requested documents are not located in the United States;

25           The subpoenaed U.S. entities do not have access to many of the documents. Illumina’s

26            requests would therefore result in the unduly burdensome search for documents that may not

27            even reflect the current products, much less those that are alleged to have been sold in

28            Germany, Turkey, Switzerland, or Denmark; and

                                                     1
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1
              All of Illumina’s requests seek highly confidential information of Respondents, including
 2
               confidential sales information and trade secret product specifications and recipes that cannot
 3
               be sufficiently protected in the Foreign Actions.
 4
     II.       FACTUAL BACKGROUND
 5
               A.     The Parties
 6
               CGI is an innovator and technology leader in the field of DNA sequencing, including whole
 7
     human genome sequencing. CGI has developed patented DNA sequencing instruments, chemistry,
 8
     and software, including its proprietary DNBSEQ™ DNA nanoball sequencing platforms and has
 9
     sequenced more than 20,000 whole human genomes. CGI innovates to improve human health by
10
     providing researchers and clinicians with the core technologies to understand, prevent, diagnose, and
11
     treat diseases and conditions using genomic information. CGI was co-founded in California in 2006
12
     by Dr. Rade Drmanac, who currently serves as its Chief Scientific Officer.
13
               In 2013, CGI was acquired by the BGI Group, and continued to perform sequencing-related
14
     R&D as part of the BGI Group. The technologies developed by CGI and Dr. Drmanac have since
15
     been further developed and commercialized outside the United States by MGI Tech Co., Ltd. (as
16
     further discussed below). The BGI Group is a multi-national collection of distinct companies
17
     focusing on several facets of biotechnology, including genome sequencing, proteomics, and
18
     diagnostics. Research and development within the BGI Group spans such disparate fields as
19
     agriculture and food science, cancer research, metagenomics, and reproductive health. There is a
20
     division of labor within the BGI Group, with each company focusing on different aspects of the
21
     biotechnology industry and geographical regions.
22
               BGI Americas is an indirect subsidiary of BGI Genomics, both of which are part of the
23
     services arm of the BGI Group. BGI Americas offers a variety of biotechnology services to
24
     customers in North and South America including genomic sequencing, proteomics, mass
25
     spectrometry, and bioinformatics services. These services are provided to customers involved in a
26
     wide array of industries, including drug discovery, diagnostics, and population genomics. BGI
27
     Americas is not responsible for the manufacture, importation, sale, or offer for sale of BGI
28
     sequencers or sequencing reagent kits in the United States, nor does it perform any of those activities

                                                     2
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1
     in Denmark, Germany, Switzerland, or Turkey. BGI Americas’ role within the BGI Group as it
 2
     relates to sequencing is to arrange for sequencing services for North and South American customers
 3
     to be performed in laboratories outside the United States.
 4
             MGI Americas is responsible for sales and marketing of systems and reagents kits in North
 5
     and South America. Neither CGI nor MGI Americas is responsible for services or sales in Europe.
 6
             Respondents are not responsible for the sale or manufacturing of the products accused of
 7
     infringement in Denmark, Germany, Switzerland, or Turkey. As such, they are not responsible for
 8
     maintaining the type of business records that Illumina seeks. For example, they do not maintain the
 9
     design history files or manufacturing records for the accused products. Similarly, their financial
10
     systems do not include sales of products in Europe.
11
             Applicant Illumina develops, manufactures, markets, and sells diagnostic tools and services
12
     for DNA sequencing, among other things. Illumina Cambridge is based in the United Kingdom and
13
     is a wholly owned subsidiary of Illumina Inc., a U.S. entity.
14
             Illumina and Respondents are opponents in patent infringement and invalidity actions
15
     pending around the world, including in Germany, Switzerland, Turkey, Denmark and the United
16
     States. Within the United States, there are two cases pending between Illumina and Respondents.
17
     The first U.S. case is in the United States District Court for the District of Delaware, where
18
     Respondent CGI asserted a patent infringement claim against Illumina Inc. See Complete Genomics,
19
     Inc. v. Illumina, Inc., No. 1:19-cv-00970-MN (D. Del.). CGI alleges that Illumina has willfully
20
     infringed a CGI patent for improving the efficiency of DNA sequencing by reducing the number of
21
     signals required for nucleotide detection. Id. at D.N. 7. In response, Illumina Inc. and Illumina
22
     Cambridge asserted patent infringement counterclaims against Respondents. Id. Illumina’s
23
     counterclaims are based on three related patents for the use of ascorbic acid in an imaging buffer (id.
24
     at D.N. 8.), and are the U.S. counterparts to one of the patents asserted in Switzerland.
25
             The second U.S. case was filed by Illumina Cambridge and Illumina Inc. in this District on
26
     June 27, 2019. See Illumina, Inc., et al. v. BGI Genomics Co., LTD., No. 3:19-cv-03770-WHO
27
     (N.D. Cal.). Illumina asserts two patents that are related to the patents asserted in Germany,
28
     Switzerland and Denmark, but do not share the same priority date or specification. Id. at D.N. 52.

                                                     3
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                     Case No. 3:19-mc-80215-WHO (TSH)
 1
     Respondent CGI filed a counterclaim against Illumina asserting infringement of U.S. Patent No.
 2
     9,944,984 (“the ’984 Patent”), which is directed to high density arrays for efficient base calling in
 3
     sequencing reactions. Id. at D.N. 54.
 4
             B.      The Foreign Proceedings
 5
             In the litigations relevant to this § 1782 Application, Illumina alleges that European affiliates
 6
     of the BGI group infringe Illumina’s patents directed at modified nucleotides with an azidomethyl
 7
     blocking group and use of a detection buffer that contains ascorbic acid during DNA sequencing.
 8
     Illumina has filed the following actions: (1) an action asserting infringement of European Patent No.
 9
     1 530 578 (“the ’578 Patent”) in the Düsseldorf Regional Court (the “German Action”) against
10
     Latvia MGI Tech SIA (“Latvia MGI”) and MGI Tech Co. Ltd; (2) an action asserting infringement
11
     of the ’578 Patent and European Patent No. EP 1 828 412 (“the ’412 Patent”) in the Federal Patent
12
     Court in Switzerland (the “Swiss Action”) against Latvia MGI; (3) an action asserting infringement
13
     of TR 2018 04580 (“the ’4580 Patent”) Patent in the Istanbul Civil Court for Intellectual and
14
     Industrial Rights (the “Turkish Action”) against Genoks Teknoloji Saglik Bilisim Turizm Hiz.
15
     Endustriyel Makine Elektrik Elektronik Ithalat Ihracat San. Tic. Ltd. Sti (“Genoks”); and (4) an
16
     action asserting infringement of European Patent No. DK/EP 3 002 289 T3 (“the ’289 Patent”)
17
     Patent in the Maritime and Commercial Court of Denmark (the “Danish Action”) against BGI
18
     Europe A/S/ (“BGI Europe”) (collective, “Foreign Actions”).
19
                     1.      The German Action
20
             In the German action, Illumina filed suit on March 29, 2019 against Latvia MGI in the
21
     District Court of Düsseldorf, Germany asserting infringement of the ’578 Patent. Von Rospatt
22
     Decl., ¶¶ 3-4. On November 13, 2019, Illumina extended the complaint to include MGI Tech Co.
23
     Ltd. Feldges Decl., ¶ 7. Illumina alleges that Latvia MGI and MGI Tech Co. Ltd., infringe the ’578
24
     Patent by inter alia offering and distributing in Germany, DNA sequencing machines such as
25
     “BGISEQ-500” and “MGISEQ-2000” as well as kits containing sequencing chemistry such as
26
     “MGISEQ-2000RS High-throughput Sequencing Set” and “BGISEQ-500RS High-throughput
27
     Sequencing Set.” Von Rospatt Decl., ¶ 8; Von Rospatt Decl. Ex. A at 11, 27. Illumina further
28
     alleges that Latvia MGI has supplied at least two customers in Germany—University Hospital of

                                                     4
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   Tübingen and University of Saarland—with the accused sequencing machines and matching kits

 2   containing sequencing chemistry. Von Rospatt Decl. Ex. A at 30.

 3           On October 16, 2019, Latvia MGI filed an answer denying infringement and requesting a

 4   stay of the infringement proceedings pursuant to section 148 of the German Code of Civil Procedure

 5   pending an action asserting invalidity of the ’578 Patent at the German Federal Patent Court.

 6   Feldges Decl., ¶¶ 8, 12. As of December 2, 2019 the District Court of Düsseldorf has neither

 7   scheduled further dates for Illumina or Latvia MGI to file additional submissions nor a date for oral

 8   proceedings. Id., ¶ 8. The District Court of Düsseldorf has yet to make any rulings on the motion to

 9   stay but it is settled case law that the District Court will stay the infringement proceedings if there is

10   a high likelihood that the patent in suit will be found invalid by the German Federal Patent Court.

11   Id., ¶ 12.

12           Illumina also alleges that MGI Tech Co. Ltd presented inter alia a sequencing machine

13   “MGISEQ-2000” as well as kits containing sequencing chemistry at the “Medica 2018” trade show

14   which took place in Düsseldorf, Germany from the 12 to the 15 of November, 2018. Id., ¶ 10. MGI

15   Tech Co. Ltd has yet to respond to this allegation.

16                   2.      The Swiss Action
17           In the Swiss Action, Illumina filed its Complaint on June 28, 2019 alleging that Latvia MGI

18   infringes the ’578 Patent and the ’412 Patent by selling products and performing processes that

19   infringe the asserted patents. Calame Decl., ¶ 8; Hess Decl., ¶ 8. On November 25, 2019, Latvia

20   MGI filed a statement of defense denying infringement and asserting invalidity of the ’578 Patent

21   and the ’412 Patent. Calame Decl., ¶ 9. Latvia MGI also filed a procedural motion requesting a stay

22   of the proceedings for the Court to determine if the suit was brought against the right party. Id.; see

23   also Calame Decl. Ex. A.

24                   3.      The Danish Action
25           Illumina asserted the ’289 Patent against BGI Europe on May 15, 2019 alleging that BGI

26   Europe infringes by using Denmark specific sequencing reagent kits that contain reagents, including

27   modified nucleotides, for performing polynucleotide sequencing on sequencing platforms of the BGI

28   Group. Valentin Decl., ¶ 8; Valentin Decl. Ex. A. On August 23, 2019, BGI Group filed a statement

                                                     5
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                       Case No. 3:19-mc-80215-WHO (TSH)
 1   of defense explaining that the ’289 Patent is invalid and Illumina had failed to demonstrate that the

 2   reagents allegedly used by the BGI Group in fact contain azidomethyl group. Bording Decl. Ex. A

 3   at 2, 13. BGI Europe also moved to stay the infringement proceeding pending determination of the

 4   validity of the ’289 Patent. Id., ¶ 8. There is currently no date set for the hearing. Id, ¶ 9.

 5                   4.      The Turkish Action
 6           In the Turkish Action, Illumina filed suit on July 9, 2019 against Genoks before the Istanbul

 7   1st IP Civil Court, Turkey, alleging infringement of the ‘4580 patent. Çan Decl., ¶¶ 5, 7. Genoks is

 8   a distributor for the BGI group, and Illumina has not filed suit against any BGI entity. Id., ¶ 12.

 9   Illumina claims that the DNA sequencing kits distributed by Genoks, including BGISEQ-500,

10   MGISEQ-200 and MGISEQ-2000, infringe the ‘4580 patent. Id., ¶ 6.

11           On September 24, 2019, Genoks served its response to Illumina’s infringement action and

12   also asserted counterclaims of invalidity. Id., ¶ 7. Genoks also moved to stay the infringement

13   proceedings pending the determination of the validity of the asserted patent before the European

14   Patent Office. Id. On November 8, 2019, Illumina served its response to Genoks’ claim for

15   invalidity. Id. The Turkish Court has granted Genoks a one month extension for filing its

16   responses. Id. The Turkish Court has not yet made any rulings as to the motion to stay, but it is

17   expected that the court will stay the infringement proceedings pending the outcome of the invalidity

18   action. Id., ¶ 14.

19           C.      THE APPLICATION FOR DISCOVERY UNDER SECTION 1782
20           By ex parte Petition dated September 6, 2019, Illumina filed an application with this Court

21   under 28 U.S.C. § 1782 seeking leave to issue three subpoenas to Respondents for the production of

22   documents to use in the Foreign Actions and for a deposition of Respondent CGI on the same topics.

23           In its application, Illumina failed to provide complete information to this Court about the

24   discovery procedures in each of these Foreign Tribunals. As explained below, each of these

25   jurisdictions have discovery procedures that would allow Illumina to obtain the requested

26   information from the entities alleged to have performed the challenged activities. Illumina also

27   failed to inform this Court that two days prior, Judge Orrick denied-in-part Illumina’s Motion to

28   Expedite discovery in this Court for a similar set of documents and deposition testimony. Illumina,

                                                     6
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                       Case No. 3:19-mc-80215-WHO (TSH)
 1   Inc., et al. v. BGI Genomics Co., LTD., et al., No. 3:19-cv-03770-WHO, at D.N. 42 (N.D. Cal.).

 2   Illumina’s motion to expedite sought the following documents: 1) BGI’s commercialization plans in

 3   the United States; 2) the chemical structure of its nucleotides and the protocol for the use of those

 4   sequencers; and 3) the location, model and owner of each BGI sequencer used with each such

 5   system. Id. at D.N. 29. The Respondents agreed to provide the chemical structures of the

 6   fluorescently labeled nucleotides in an interrogatory response within 30 days and to notify Illumina

 7   60 days in advance of plans to commercialize. Id. at D.N. 42. The Court did not grant Illumina’s

 8   request for the location, model and owner of each BGI sequencer or the protocols for use of the

 9   nucleotides, and deposition testimony regarding the same. Id. Illumina’s repackaged subpoenas

10   now seeks inter alia documents and deposition testimony 1) the “chemical composition (and

11   structure) of each component of the Sequencing Reagents Kit, including but not limited to the

12   chemical composition and structure of each nucleotide molecule contained in the kit and the

13   chemical composition of each solution contained in the kit; and 2) for each Sequencing Reagent Kit,

14   whether the kit contains modified nucleotides that comprise a removable 3’-azidomethyl blocking

15   group or modified nucleotide triphosphate molecules comprising a 3’-azidomethyl group.” Thus,

16   through its application, Illumina sought broad discovery that would allow Illumina to gain early

17   access to documents and deposition testimony while unduly burdening Respondents.

18   III.    LEGAL STANDARDS
19                   1.      Statutory Requirements Under § 1782
20           The purpose of 28 U.S.C. § 1782 is to “assist foreign tribunals in obtaining relevant

21   information that the tribunals may find useful but, for reasons having no bearing on international

22   comity, they cannot obtain under their own laws.” Intel Corp. v. Advanced Micro Devices, Inc., 542

23   U.S. 241, 262 (2004). Under § 1782, a district court is authorized, but not required, to assist foreign

24   litigants in gathering evidence. MetaLab Design Ltd. v. Zozi Int’l, Inc., No. 17-MC-80153-MEJ,

25   2018 WL 368766, at *4 (N.D. Cal. Jan. 11, 2018) (“Although the statutory factors have been

26   satisfied, the Court exercises its discretion under Intel and [denies] the Application.”); Astronics

27   Advanced Elecs. Sys. v. Lufthansa Technik AG, 561 F. App’x. 605, 606 (9th Cir. 2014) (“The Courts

28

                                                     7
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                     Case No. 3:19-mc-80215-WHO (TSH)
 1   have stressed that, even if the absolute requirements of § 1782 are met, a district court still retains

 2   the discretion to deny a request.”) (internal alterations omitted).

 3           Generally, courts considering an application for a discovery order under § 1782 must

 4   conduct a two part inquiry. First, the court must decide whether the statutory prerequisites for

 5   obtaining a discovery order pursuant to § 1782 are met. This initial inquiry requires the court to

 6   decide (1) whether the person from whom discovery is sought is a resident or is found in the district;

 7   (2) whether the discovery is sought in connection with proceedings in a foreign tribunal; and (3)

 8   whether the person seeking discovery is the foreign tribunal or an interested party.

 9           After the court has satisfied itself that it has the authority under § 1782 to grant the requested

10   discovery, it must then decide whether, under the circumstances existing in that case, it should

11   actually exercise this authority. This second decision is left entirely to the discretion of the Court.

12   The Supreme Court in Intel set forth a number of considerations to guide district courts: (1) whether

13   the documents or testimony sought are within the foreign tribunal’s jurisdictional reach; (2) the

14   nature of the foreign tribunal, and the character of the proceedings underway abroad and the

15   receptivity of the foreign government or the court or agency abroad to U.S. federal-court judicial

16   assistance; (3) whether the § 1782 request conceals an attempt to circumvent foreign proof-gathering

17   restrictions or other policies of a foreign country or the United States; and (4) whether the subpoena

18   contains unduly intrusive or burdensome requests. Intel Corp., 542 U.S. at 264-265.

19           Section 1782 explicitly incorporates the Federal Rules of Civil Procedure. Any discovery

20   must therefore be “relevant to any party’s claim or defense and proportional to the needs of the case,

21   considering the importance of the issues at stake in the action, the amount in controversy, the parties

22   relative access to relevant information, the parties’ resources, the importance of the discovery in

23   resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

24   likely benefit.” Fed. R. Civ. P. 26(b)(1).

25           As detailed below, the subpoenas at issue here raise several issues that merit this Court

26   exercising its discretion to vacate the Application and quash or limit the subpoenas.

27

28

                                                     8
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                       Case No. 3:19-mc-80215-WHO (TSH)
 1                    2.     Legal Standard for Motion to Quash

 2           Federal Rule of Civil Procedure Rule 45 governs discovery by subpoena, and requires that

 3   “[a] party or attorney responsible for issuing and serving a subpoena must take reasonable steps to

 4   avoid imposing undue burden or expense on a person subject to the subpoena.” Fed. R. Civ. P.

 5   45(d)(1). Rule 45 further requires that “the court for the district where compliance is required must

 6   quash or modify a subpoena that: (i) fails to allow a reasonable time to comply; (ii) requires a person

 7   to comply beyond the geographical limits specified in Rule 45(c); (iii) requires disclosure of

 8   privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a person to

 9   undue burden.” Fed. R. Civ. P. 45(d)(3)(A); Strike 3 Holdings LLC v. Doe, No. 4:18-CV-04993-

10   KAW, 2019 WL 468816, at *2 (N.D. Cal. Feb. 6, 2019); see also In re Edelman, 295 F.3d 171, 181

11   (2d Cir. 2002) (holding Rule 45 can operate to prevent discovery under 28 U.S.C. § 1782). Rule 45

12   also permits a court to quash or modify a subpoena that requires “disclosing a trade secret or other

13   confidential research, development or commercial information.” Fed. R. Civ. P. 45(d)(3)(B); see

14   also, Baxalta Inc. v. Genentech, Inc., No. 16-MC-80087-EDL, 2016 WL 11529803, at *3 (N.D. Cal.

15   Aug. 9, 2016).

16           It is also well established that parties should first obtain discovery from their opponents

17   before burdening a non-party with discovery requests. See, e.g., Haworth, Inc. v. Herman Miller,

18   Inc., 998 F.2d 975, 978 (Fed. Cir. 1993) (holding that a district court can properly require a party to

19   seek discovery from its party opponent before burdening a non-party with a subpoena).

20           The moving party on a motion to quash bears the burden of persuasion. Baxalta, 2016 WL

21   11529803, at *3. However, “the party issuing the subpoena must demonstrate that the discovery is

22   relevant.” Strike 3 Holdings, 2019 WL 468816, at *2.

23   IV.     ARGUMENT

24                    1.     Illumina’s Efforts to Gain Access to Materials Before Discovery Opens in
                             the Foreign Tribunals is an Attempt to Circumvent the Rules of
25                           Procedure in those Jurisdictions.

26           The third Intel factor weighs strongly against Illumina. A key consideration in addressing §

27   1782 discovery requests is whether “the § 1782(a) request conceals an attempt to circumvent foreign

28   proof-gathering restrictions or other policies of a foreign country or the United States.” Intel


                                                     9
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   Corp., 542 U.S. at 265; Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095 (2d Cir. 1995) (“[a] grant

 2   of discovery that trenched upon the clearly established procedures of a foreign tribunal would not be

 3   within section 1782”) (quoting John Deere Ltd. v. Sperry Corp., 754 F.2d 132, 135 (3d Cir. 1985)).

 4           U.S. courts are thus reluctant to sanction attempts by foreign litigants to circumvent the

 5   discovery rules in the foreign litigants’ home countries. In fact, where the discovery sought is

 6   merely an impermissible fishing expedition to circumvent discovery procedures, the Supreme Court

 7   has cautioned district courts to deny § 1782 applications. Such concerns are equally applicable here

 8   and Illumina’s end-run of the Foreign Tribunals’ procedures should not be allowed.

 9           Illumina’s own attorneys admit that discovery is available in all the foreign jurisdictions. See

10   Von Rospatt Decl., ¶¶ 13-25 (discussing discovery options in Germany); Valentin Decl., ¶¶ 15-22

11   (discussing discovery options in Denmark); Karakulak Decl., ¶¶ 16-25 (discussing discovery options

12   in Turkey); Hess Decl., ¶¶ 15-22 (discussing discovery options in Switzerland). Illumina, however,

13   has failed to make any attempt to obtain discovery from any of the foreign jurisdictions. Illumina

14   essentially argues that it cannot be faulted for circumventing foreign discovery rules if it just

15   chooses not to engage with those rules in the first place. Although there is no requirement that an

16   applicant “exhaust” available options for discovery in the foreign forum before bringing a § 1782

17   application, the failure of an applicant to make any attempt to avail itself of discovery options in the

18   foreign forum is a factor that the District Court may consider and weigh against the applicant. In re

19   Samsung Elecs. Co., No. 12-80275 LHK (PSG), 2013 WL 12335833, at *3 (N.D. Cal. Jan. 23,

20   2013); In re Cathode Ray Tube (CRT) Antitrust Litig., No. C-07-5944-SC, 2013 WL 183944, at *3

21   (N.D. Cal. Jan. 17, 2013) (denying discovery and noting that “a perception that an applicant has

22   ‘side-stepped’ less-than-favorable discovery rules by resorting immediately to § 1782 can be a

23   factor in a court's analysis”) (emphasis added).

24           Illumina admits that the German action, which was filed on March 29, 2019 is “still at a very

25   early stage.” Von Rospatt Decl., ¶7. Illumina has only filed a complaint and the German Court will

26   not set a hearing date until the second half of 2020. Id., ¶ 11. Illumina also fails to provide this

27   Court with complete information about German discovery procedures. In fact, German law has

28   detailed procedures on discovery that allows a litigant to obtain documents from an opposing party

                                                    10
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   or a third party prior to infringement proceedings as well as during the infringement proceedings.

 2   Feldges Decl., ¶¶ 13-17. For example, sections 809 and 810 of the German Civil Code as well as

 3   section 140c (1) of the German Patent Act allows a patentee to obtain discovery of specific

 4   documents or inspect devices that are alleged to be infringing. Id., ¶ 14. Section 142(1) of the

 5   German Code of Civil Procedure also provides the option for Illumina to request that the District

 6   Court of Düsseldorf order the production of specific documents in the possession of Latvia MGI

 7   and/or of MGI Tech Co. Ltd. or a third party. Id., ¶ 16. Indeed, section 140c(1) of the German

 8   Patent Act allows such discovery measures to be ordered if there is a substantial likelihood that the

 9   opposing party infringes a patent and the patentee is in need of such measures in order to

10   substantiate its infringement claim. Id., ¶ 14.

11           In addition, German Law provides for an inspection of the accused device. Prior to filing its

12   compliant, Illumina could have obtained an ex parte order from the District Court of Düsseldorf

13   pursuant to section 485 et seq of the German Code of Civil Procedure to conduct an inspection of

14   the allegedly infringing sequencing machines and kits in Germany. Id., ¶ 15. In practice, these

15   orders are routinely granted and will be denied only if the infringement allegation is without any

16   merit. Id. This inspection could have been conducted at any location where the accused sequencing

17   machines and kits are located in Germany and also at the premises of the alleged customers of

18   Latvia MGI and/or of MGI Tech Co. Ltd. In fact, Illumina could have conducted an inspection at

19   the booth of MGI Tech Co. Ltd. during the “Medica 2018” trade show in Düsseldorf, Germany (id.),

20   a fact that Illumina failed to inform this Court in the Von Rospatt declaration. Illumina had

21   additional opportunities to conduct this inspection when the accused devices were again displayed at

22   the “Medica 2019” tradeshow from the 18th to the 20th of November 2019. Id. Illumina could have

23   requested for the accused device to be examined by an expert who would then prepare a written

24   opinion on the question of patent infringement. The expert would have been allowed to disassemble

25   the products and perform any type of analysis necessary. Id. It is undisputed that Illumina was

26   aware of the fact that the accused product was on display at the “Medica 2019” show because

27   Illumina filed a motion seeking to serve the complaint on MGI Tech Co. Ltd. at the tradeshow. Id.

28   Illumina, however, failed to make a request for an inspection of the accused devices, but rather raced

                                                    11
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                    Case No. 3:19-mc-80215-WHO (TSH)
 1   to this Court in an attempt to circumvent Germany’s well-established discovery procedures. This

 2   failure of Illumina to seek discovery from MGI Tech Co., Ltd. in Germany is particularly egregious

 3   given that MGI Tech Co., Ltd. is the manufacturer of the accused products, and is therefore the most

 4   appropriate source of the requested information. Bao Decl., ¶ 6; Jiang Decl., ¶ 7; Xu Decl., ¶¶ 8-11;

 5   Hansen Decl., ¶ 10; Jimena Decl., ¶ 10.

 6           Illumina also admits that the Denmark action is “still at a very early stage.” Valentin Decl., ¶

 7   9. Illumina fails to explain to this Court that Danish law has discovery procedures that permits

 8   parties to file a motion requesting the Court to order a counterparty to disclose documents. Bording

 9   Decl., ¶¶ 14, 17. Illumina could have filed a motion for a search and seizure to secure evidence of

10   infringement. Bording Decl., ¶ 14. When the motion is granted, the search can be performed

11   without prior notice to the opposing party. Id., ¶ 16. The evidence secured by the Court can include

12   all relevant materials found during the search of the facilities, including electronically stored

13   documents. Id. Typically, the motion for a search and seizure order will specify some search terms

14   and the court will then seize all materials found using those search terms on the opposing party’s

15   computer network or database. Id. The Court may also seize relevant specimens as well as copies

16   or backups of documents, including electronically stored documents. Id.

17           Similarly, the Swiss action is “still at a very early stage.” Hess Decl., ¶ 8. Illumina has only

18   filed a complaint and the Swiss Federal Patent Court is not expected to set a preliminary hearing

19   date until February 2020, at the earliest. Calame Decl., ¶ 11. Illumina’s reply brief to Latvia MGI’s

20   Statement of Defense will not be due until after this preliminary hearing. Id. Swiss law also has

21   detailed procedures on discovery that allows a litigant to obtain documents from an opposing party

22   or a third party prior to infringement proceedings as well as during the infringement proceedings.

23   Id., ¶ 12. According to Swiss law, Swiss courts may order a party, upon specific request of the other

24   party, to produce certain documents (or narrowly defined categories of documents) which are

25   relevant and material to the outcome of the case. Id. Generally, in making this request, the

26   requesting party must (i) to specify the requested document(s) as well as show that the requested

27   documents (ii) are relevant and material to the outcome of the case and (iii) are in the possession of

28   the requested party, i.e. Latvia MGI. Id., ¶ 13. To request a document, Illumina need only describe

                                                    12
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   (1) author and/or recipient of the document, (2) date or presumed time frame and (3) presumed

 2   content of the document. Id., ¶ 14. Despite Illumina’s assertions, there is no reason to believe that

 3   Illumina could not have satisfied these requirements. In fact, the very subpoena that Illumina has

 4   served on Respondents in this case contains much of the information needed for an order from a

 5   Swiss court.

 6           Illumina also admits that the Turkish action is “still at a very early stage.” Karakulak Decl.,

 7   ¶ 10. Genoks has not yet filed its response to Illumina’s defense against its invalidity action. Çan

 8   Decl., ¶ 7. Turkish Procedural Code provides effective measures for the production of evidence.

 9   Pursuant to Article 400/1 of Turkish Procedural Code, the parties may request expert examination

10   from the court to aid in the determination of facts in dispute. Id., ¶ 9. This Article also permits a

11   party to obtain witness statements upon request before the filing of an action. Id. Moreover,

12   according to Article 150/3 of Turkish IP Code, a party may request determination of evidence which

13   may be used for the calculation of damages before instituting any compensation action based on

14   patent infringement. Id., ¶ 10.

15           Additionally, the Turkish Courts are empowered to ask for collection of any evidence from a

16   public or private entity, as well as order discovery, expert examination or witness testimony upon

17   the request of parties. Id., ¶ 11. These are commonly used means for collecting evidence in Turkish

18   litigation. Id. Despite these available avenues of discovery in the Turkish action, as of the filing of

19   this motion, Illumina has not filed a single request for discovery or determination of evidence in

20   Turkey. Id. Rather, Illumina seeks to abuse the § 1782 subpoena process to circumvent its

21   obligations for pre-suit investigation under Turkish law.

22           Illumina is “side stepping” these well-settled procedural rules in Germany, Denmark,

23   Switzerland, and Turkey with its Motion. See In re Cathode Ray Tube (CRT) Antitrust Litig., 2013

24   WL 183944, at *3 (“Here, the Special Master found that Sharp had side-stepped less-than-favorable

25   discovery rules by resorting immediately to § 1782.”). Illumina is seeking, long before these foreign

26   tribunals would ever hear any discovery disputes, discovery of material to which Illumina might

27   never have a right to use and could potentially have obtained by following the foreign tribunal’s

28   discovery rules. Thus, it appears that Illumina is trying to use § 1782 to circumvent or avoid the

                                                    13
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   considered policies and procedures of Germany, Denmark, Switzerland, and Turkey. It would create

 2   a perverse system of incentives—one counter to the efficiency and comity goals of § 1782—to

 3   encourage foreign litigants to rush to U.S. courts to preempt discovery decisions from tribunals with

 4   clear jurisdictional authority. But that is precisely the sort of encouragement that Illumina asks this

 5   Court to give. This Court should not countenance the use of United States procedure, and resources,

 6   as a device to subvert discovery rules in all these countries.

 7                   2.      Illumina’s Requests Are an End-Run Attempt to Gain Access to Early
                             Discovery in the U.S. Litigations and Expedited Discovery That This
 8                           Court Denied-In-Part.
 9           Illumina’s ex parte Petition is remarkable for its attempt to circumvent discovery procedures

10   in four foreign jurisdictions and two U.S. jurisdictions. Illumina asked this Court for permission to

11   serve subpoenas on Respondents that would allow Illumina to get early access to documents and

12   deposition testimony relating to Respondents’ alleged use of ascorbic acid to support Illumina’s

13   barebones infringement claim in Complete Genomics, Inc. v. Illumina, Inc., No. 1:19-cv-00970-MN

14   (D. Del.). The documents Illumina seeks through its § 1782 application are not scheduled, as

15   agreed, to be produced in that case until February 5, 2020. Complete Genomics, Inc. v. Illumina,

16   Inc., No. 1:19-cv-00970-MN, at D.N. 21 (D. Del.). Illumina also attempted to circumvent this

17   Court’s Order with a repackaged motion that seeks much of the same discovery that this Court

18   previously denied-in-part with respect to Illumina’s motion to expedite discovery. Illumina’s

19   request is therefore not only an attempt to circumvent foreign discovery rules, it is, in fact, a Trojan

20   horse designed to secure early access to documents and testimony that is not due in the Delaware

21   action for over two months or that this Court rejected when it denied-in-part Illumina’s Motion for

22   Expedited Discovery. In re Harbour Victoria Inv. Holdings Ltd., No. 15-MC-127, 2015 WL

23   4040420, at *5 (S.D. N.Y. June 29, 2015) (denying § 1782 Applicating and finding that §

24   1782 discovery request was an attempt to evade an unfavorable discovery ruling by another Judge

25   of this Court). This type of abuse is not proper under § 1782 and has no place under the Federal

26   Rules of Civil Procedure. See, e.g., Lazaridis v. Int’l Centre for Missing & Exploited Children, 760

27   F. Supp. 2d 109, 115-16 (D.C. Cir. 2011) (denying application under 28 U.S.C. § 1782 because the

28   applicant’s “wide-ranging request” suggested that applicant was seeking information more for “his

                                                    14
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   general use than for use by the Greek tribunals in their investigation or prosecution.”); see also In re

 2   Metallgesellschaft AG, 121 F.3d 77, 79 (2d Cir. 1997) (noting that “[i]f the judge . . . suspects that

 3   the [§ 1782 discovery] request is a ‘fishing expedition’ . . . the district court should deny the

 4   request”) (alterations in original). It is well-established, for example, that a court may deny a §

 5   1782 application where it suspects that the request is a vehicle to end-run discovery procedures. In

 6   re Kivisto, 521 F. App’x 886, 889 (11th Cir. 2013) (instructing that district courts should “carefully

 7   examine and give thoughtful deliberation to any request for assistance submitted by an interested

 8   person and deny the request when it suspects that the request is a fishing expedition or a vehicle for

 9   harassment.”) (internal quotation marks omitted).

10           In this case, the circumstances surrounding the application show that the requested discovery

11   is an attempt to gain early access to documents. For example, Illumina’s subpoena seeks inter alia

12   documents and deposition testimony relating to the following: 1) for “each Sequencing Reagent Kit,

13   documents sufficient to show whether the kit contains a solution containing ascorbic acid;” and 2)

14   “documents sufficient to describe the chemical composition (and structure) of each component of

15   the Sequencing Reagent Kits, including but not limited to the chemical composition and structure of

16   each nucleotide molecule contained in the kit and the chemical composition of each solution

17   contained in the kit.” These documents are relevant to the Delaware action in which Illumina agreed

18   to a negotiated schedule where core technical documents would not be produced until February 5,

19   2020. Illumina has, however, found a vehicle to gain early access to these documents despite the

20   agreed-upon scheduling order.

21           In addition, the circumstances surrounding the application show that the requested discovery

22   is an attempt to circumvent this Court’s prior Order. As previously explained, Illumina filed its

23   Complaint in Germany on March 29, 2019, Denmark on May 15, 2019 and Switzerland, and Turkey

24   on June 28, 2019. The Complaint that Illumina filed in this Court on June 27, 2019 included

25   barebones and unfounded allegations of indirect infringement. Shortly after the Complaint was

26   filed, the Respondents requested a 30-day extension of time to respond to the complaint. See

27   Illumina, Inc., et al. v. BGI Genomics Co., LTD., et al., No. 3:19-cv-03770-WHO, at D.N. 26 (N.D.

28   Cal.). In response, Illumina conditioned its agreement to the extension on Respondents agreeing to

                                                    15
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                       Case No. 3:19-mc-80215-WHO (TSH)
 1   expedited discovery, and indicated several topics for which Illumina intended to seek expedited

 2   discovery. Id. Respondents declined in view of Illumina’s failure to establish a Rule 11 basis for

 3   the discovery it sought and instead reluctantly accepted Illumina’s offer for a mere seven-day

 4   extension to respond to the Complaint. Id. Illumina then raced to this Court on July 31, 2019 with a

 5   motion for expedited discovery to support its barebones allegations. See id., at D.N. 28. Illumina’s

 6   motion for expedited discovery was for the purpose of filing the gaps in its prefiling investigation so

 7   that it could augment what would otherwise undoubtedly be a deficient infringement contention. It

 8   was an attempt to circumvent the Federal Rules and Patent Local Rules.

 9           This became readily apparent and more troubling when Illumina offered to drop its

10   unnecessary and unreasonable demand for expedited discovery if BGI would “agree not to introduce

11   sequencers before 2021,” an offer that had serious antitrust implications. Indeed, Illumina’s request

12   made no reference to the asserted patents and did not set any limitation on the type of sequencing

13   technology that the Respondents would refrain from selling, such that even indisputably non-

14   infringing alternatives would be encompassed. Given the impropriety of Illumina’s proposal and

15   Respondent’ good faith defenses in this case, Respondents did not accept it and instead requested

16   that this Court reject Illumina’s request for expedited discovery for failure to demonstrate “good

17   cause.” At the hearing on Illumina’s motion on September 4, 2019, Judge Orrick declined to fully

18   grant Illumina’s requests; instead limiting the scope of discovery to Respondents’ agreement to

19   provide an interrogatory response with the chemical structures of the fluorescently labeled

20   nucleotides and their current business plans in the United States within 30 days and to notify

21   Illumina 60 days in advance of plans to launch in the United States. Id., at D.N. 46, at 10:5-12,

22   17:6-11. Yet, two days later, Illumina found a new vehicle to repackage its motion in order to

23   circumvent this Court’s ruling.

24           As the court in In re Harbour observed, “the timing of Petitioner’s various motions and

25   petitions is highly suspect.” In re Harbour, 2015 WL 4040420, at *7. In that case, which involved

26   a similar timing of events, the court explained that:

27                   one can imagine that a discovery request in the U.S. proceeding will
                     often be relevant to the foreign proceeding and vice versa. If the judge
28                   overseeing the U.S. proceeding denies a given discovery request, the
                     losing party could simply turn around and file a § 1782 petition for the
                                                    16
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                     Case No. 3:19-mc-80215-WHO (TSH)
 1                   same information, but repackaged as aiding the foreign proceeding.
                     Indeed, that appears to be what occurred here.
 2
     Id. “Noticeably absent from [Illumina’s] briefs is any explanation as to what prompted it to file
 3
     the § 1782 petitions when it did.” Id. The German Action has been pending since March 2019, but
 4
     Illumina did not file the Petition until after this Court had stated at a hearing on Illumina’s motion
 5
     for expedited discovery that Illumina was “not entitled to the information, why should [Illumina] get
 6
     it?” D.N. 46 at 17:4-5. Two days after, Illumina filed the Application seeking effectively the same
 7
     discovery that this Court had just denied. Illumina should not be rewarded with what is clearly an
 8
     attempt to circumvent this Court’s ruling.
 9
             Moreover, the Protective Orders in the Northern District of California and the District of
10
     Delaware do not allow documents produced to be used in the Foreign Actions. See Complete
11
     Genomics, Inc. v. Illumina, Inc., No. 1:19-cv-00970-MN, at D.N. 26, § XIX (D. Del.); Patent L.R. 2-
12
     2 Interim Protective Order, § 7.1. Illumina should not be allowed to exploit § 1782 and obtain broad
13
     discovery that the foreign defendants would not be able to obtain from Illumina in the Foreign
14
     Actions. This will result in a situation where the defendants are disadvantaged, and perhaps unfairly
15
     prejudiced, in the Foreign Actions. Intel, 542 U.S. at 262.
16
                     3.      Respondents Should Not Be Compelled to Produce Documents Located
17                           Outside of the United States

18           Illumina’s subpoenas specifically request documents from CGI, MGI Americas, and BGI

19   Americas as well as its predecessors, successors, subsidiaries, parents, affiliates, and past or present

20   directors, officers, agents, representatives, employees, consultants, attorneys, joint ventures, and

21   partners. D.N. 1, at pp. 12, 44, 77, 110. Nothing in the subpoenas limits the requests to documents

22   located in the United States. Id. at pp. 13, 45, 78, 111. Yet, the information that Illumina seeks

23   from Respondents is maintained by the manufacturer of the accused systems and reagent kits (MGI

24   Tech and/or by the European entities), which is located outside the United States. Bao Decl., ¶ 6;

25   Jiang Decl., ¶ 7; Xu Decl., ¶¶ 8-11; Hansen Decl., ¶ 10; Jimena Decl., ¶ 10.

26           Whether the requested materials are located outside the United States is a factor to be

27   considered and courts in this district have denied production of documents located outside the

28   United States. See Nikon Corp. v. GlobalFoundries U.S., Inc., 706 F. App’x 350, 351 (9th Cir.


                                                    17
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   2017) (“On this record, we cannot conclude that the court abused its ‘broad discretion’ in ordering

 2   discovery limited to documents physically located within the United States.”); see also Nikon Corp.

 3   v. ASML US Inc., No. MC-17-00035-PHX-JJT, 2017 WL 4024645, at *1 (D. Ariz. Sept. 12, 2017)

 4   (finding that the location of the document is a factor to be considered); Four Pillars Enters. Co. v.

 5   Avery Dennison Corp., 308 F.3d 1075, 1079-80 (9th Cir. 2002) (suggesting there is “some support”

 6   for the view that § 1782 does not authorize discovery of material located in foreign countries but

 7   resolving the appeal on other grounds, stating “[w]e need not rule . . . on the question whether §

 8   1782 can ever support discovery of materials outside the United States”).

 9           In fact, other courts that have more deeply considered this issue have held that § 1782 does

10   not permit discovery of documents located outside of the United States and that Intel did not require

11   the opposite conclusion. See Norex Petroleum Ltd. v. Chubb Ins. Co., 384 F. Supp. 2d 45, 50-55

12   (D.D.C. 2005) (“The cases discussed supra suggest that extraterritorial application of would not be

13   in keeping with the aims of the statute, and indeed that documents held outside the United States

14   are beyond the statute’s intended reach. Nothing in the Supreme Court's Intel decision addresses

15   this issue or suggests otherwise” but then concluding that the documents in question “are not

16   discoverable for another reason”) (emphasis added). Professor Hans Smit, who prepared the final

17   version of section 1782 has explained that:

18                   construing the statute to reach evidence abroad would make the United
                     States courts “clearing houses” for discovery in litigation around the
19                   world. Apart from its demands on federal judicial resources, that
                     construction would be apt to transform the effect of § 1782 from
20                   “assistance to foreign and international tribunals” to interference with
                     those bodies. Thus, despite the statute’s unrestrictive language,
21                   there is reason to think that Congress intended to reach only
                     evidence located within the United States.
22

23   In re Sarrio, S.A., 119 F.3d 143, 147 (2nd Cir. 1997) (emphasis added); see also Kestrel Coal Pty

24   Ltd. v. Joy Global Inc., 362 F.3d 401, 404 (7th Cir. 2004) (quoting commentary from Professor Hans

25   Smit, the principal draftsman of § 1782 in its revised form, that the statute was “not intended to

26   enable litigants to obtain in Spain evidence located in Spain that could not be obtained through

27   proceedings in Spain” but concluding that “[n]or need we determine whether § 1782 ever permits a

28   district judge to require evidence to be imported from a foreign nation so that it may be handed over

                                                    18
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                     Case No. 3:19-mc-80215-WHO (TSH)
 1   here and then exported” for use in a foreign proceeding); see also Hans Smit, American Assistance

 2   to Litigation in Foreign and International Tribunals, 25 Syracuse J. Int'l L. & Com. 1 (1998)

 3   (explaining why section 1782 should not be applied to documents located outside the United States).

 4           While Illumina would no doubt like to obtain access to the trade secrets of one of its primary

 5   competitors, Illumina is not permitted, under the guise of § 1782, to conduct discovery on entities

 6   that are not located in this district for their confidential and proprietary information located outside

 7   the United States before the foreign tribunals have had a chance to set their discovery schedules.

 8   Here, Illumina seeks documents and testimony from Respondents regarding information maintained

 9   by their affiliates outside the United States relating to sales of BGI Sequencing Reagents Kits in

10   Denmark, Germany, Switzerland, and Turkey.

11           Respondents do not maintain records regarding sales of BGI sequencers or sequencing

12   reagent kits in Denmark, Switzerland, Germany, or Turkey.1 Hansen Decl., ¶¶ 9-10; Jiang Decl., ¶

13   7; Jimena Decl., ¶¶ 9-10. None of the Respondents sell or distribute BGI sequencers or BGI

14   sequencing reagent kits in Europe. Jimena Decl., ¶ 10. BGI Americas only sells sequencing

15   services and even then, its U.S.-based laboratory only performs sample preparation and sample

16   transport. Bao Decl., ¶ 5; Zhang Decl., ¶ 3. MGI Americas has not sold BGI sequencers or BGI

17   sequencing reagent kits to any customer, much less customers in Europe. Hansen Decl., ¶¶ 8-9.

18   CGI performs research and development (not manufacturing), and does not sell BGI sequencers or

19   BGI sequencing reagent kits. Xu Decl., ¶ 5; Hansen Decl., ¶ 5. Neither MGI Americas nor CGI act

20   as a distributor for sequencers or sequencing reagent kits to European countries, and neither

21   maintains systems with access to the BGI Group’s supply and/or distribution to Europe. Jimena

22   Decl., ¶ 10. As a result, a majority of the documents and information that Illumina seeks are located

23   outside of the United States with the entities that are responsible for manufacturing and/or sales in

24   Europe. For example, documents relating to sales of BGI Sequencers or BGI Sequencing Reagent

25   Kits in Denmark, Germany, Switzerland, or Turkey would either be located in China, at the

26   headquarters of BGI Genomics or MGI Tech or at their respective European affiliates’ offices in

27
     1
28    The only exception to this is that Ms. Hansen has access to MGI Tech financial data from June 2,
     2016 to July 31, 2018, but she cannot attest to its accuracy or completeness. Hansen Decl., ¶ 10.

                                                    19
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   Europe. Bao Decl., ¶ 6; Jiang Decl., ¶ 8; Hansen Decl., ¶ 10; Jimena Decl., ¶ 10.

 2           Section 1782 is therefore not the appropriate vehicle for requesting documents that are not

 3   maintained by the Respondents in the United States. This is especially true given that Illumina has

 4   made absolutely no effort to request this discovery in the Foreign Proceedings despite its ability to

 5   do so. Feldges Decl., ¶¶ 13-17; Çan Decl., ¶ 11; Von Rospatt Decl., ¶ 20; Valentin Decl., ¶ 18;

 6   Karakulak Decl. ¶ 24. Illumina’s failure to seek documents and testimony from MGI Tech Co.,

 7   Ltd., a party to the German Action and the manufacturer of the accused devices, is particularly

 8   damning in this regard because MGI Tech actually maintains and controls the information Illumina

 9   seeks. Bao Decl., ¶ 6; Jiang Decl., ¶ 7; Xu Decl., ¶¶ 8-11; Hansen Decl., ¶ 10; Jimena Decl., ¶ 10.

10                   4.      Illumina’s Requests are Unduly Burdensome and Could Lead to the
                             Public Disclosure of Respondents’ Trade Secrets.
11
             The fourth factor set forth by the Supreme Court in the Intel decision also weighs against
12
     Illumina because the deposition subpoenas and the subpoenas to produce documents impose an
13
     impermissible burden on Respondents. By its proposed subpoenas, Illumina seeks to compel
14
     Respondents to produce a broad range of highly confidential and proprietary information, including
15
     trade secrets regarding Respondents’ manufacturing process. This is extremely valuable, proprietary
16
     information that will not be protected in the foreign jurisdictions.
17
             This Court may reject “unduly intrusive or burdensome requests.” Intel, 542 U.S. at 265. In
18
     determining whether a § 1782 petition imposes too great a burden, the courts look to the Federal
19
     Rules of Civil Procedure and “the controls on discovery available to the District Court, see, e.g.,
20
     Fed. Rule Civ. Proc. 26(b)(2) and (c).” Id. at 266. Thus, under the Rules, the party issuing the
21
     subpoena “must take reasonable steps to avoid undue burden or expense.” See Fed. R. Civ. P. 45
22
     (c)(1); see also In re Edelman, 295 F.3d at 181 (holding Rule 45 can operate to prevent discovery
23
     under 28 U.S.C. § 1782). If the subpoena, like the one Illumina seeks, does not avoid subjecting a
24
     party to undue burden it will be quashed. Fed. R. Civ. P. 45 (c)(3)(A)(iv); see also Fed. R. Civ. P.
25
     26(c). Federal courts are especially vigilant in enforcing these requirements to protect non-parties to
26
     litigation. See, e.g., Eisemann v. Greene, No. 97 CIV.6094 (JSR), 1998 WL 164821, at *2
27
     (S.D.N.Y. Apr. 8, 1998); see also Estate of Ungar v. Palestinian Authority, 332 F. App’x 643, 645
28
     (2d Cir. 2009) (affirming the quashing of a subpoena on a non-party “which asked for essentially
                                                    20
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                     Case No. 3:19-mc-80215-WHO (TSH)
 1   every document [the non-party] possessed relating to” its relationship with one company “all over

 2   the world -- because it was overly broad and burdensome”).

 3                           (a)     Illumina’s Deposition Subpoena Is Unduly Burdensome
 4           Regarding the deposition subpoena to CGI, CGI does not have control or authority to compel

 5   or produce any witness not located in the United States and/or not subject to the jurisdiction of this

 6   Court. See, e.g., Dugan v. Lloyds TSB Bank, PLC, No. 12-CV-02549-WHA (NJV), 2013 WL

 7   4758055, at *2-3 (N.D. Cal. Sept. 4, 2013). As explained in the declarations of Maria Hansen and

 8   Chongjun Xu, CGI does not maintain the manufacturing specifications or European financial records

 9   for the accused products – these business records are maintained in China and/or Europe. Hansen

10   Decl., ¶¶ 10-11; Xu Decl. ¶¶ 9-13.

11           As such, CGI should not be expected to provide deposition testimony that will be inherently

12   incomplete, potentially inaccurate, and (at best) riddled with speculation. W. Coast Life Ins. Co. v.

13   Life Brokerage Partners, LLC, No. 09-126-SLR, 2010 WL 181088, at *3 (D. Del. Jan. 19, 2010)

14   (“The court has determined that DBSI has no employees who are located within 100 miles of

15   Wilmington, Delaware. DBSI asserts that no responsive documents are maintained in Delaware and

16   that its agent for service of process in Delaware has no control over DBSI's documents or business

17   records. Since plaintiff has not alleged the degree of control by the agent necessary to allow this

18   court to issue a production subpoena over documents located outside the district, the production

19   subpoena as issued is invalid.”) (internal citation omitted).

20                           (b)     Illumina’s Request for Documents is Unduly Burdensome
21           Without access to the databases and systems that maintain the requested documents, the

22   documents sought by Illumina would unduly burden Respondents with extensive searching,

23   collection, and review of documents from numerous custodian’s personal files and would be

24   disproportionate to the needs and scope of discovery in the Foreign Actions because the requested

25   documents are more properly sought from the relevant entities in the Foreign Actions. In re Pioneer

26   Corp., No. MC 18-0037 UA (SS), 2018 WL 2146412, at *8 (C.D. Cal. May 9, 2018) (denying

27   application and noting that “the right to discovery, even plainly relevant discovery, is not limitless.”)

28

                                                    21
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1           Illumina’s request for documents from Respondents regarding the chemical structure of the

 2   nucleotides and polymerases contained in BGI’s sequencing reagent kits is unduly burdensome and

 3   disproportionate to the needs of the litigation. After CGI was acquired by BGI Shenzhen, the

 4   manufacturing documents for the nucleotides polymerases used in the sequencing reagent kits were

 5   also transferred to, and are currently maintained by affiliates of the BGI Group in China. Xu Decl.,

 6   ¶¶ 8, 9, 11. CGI no longer manufactures sequencers or sequencing reagent kits or maintains records

 7   of such manufacturing. Id. CGI only performs research and development, and any documents it has

 8   in its possession are limited in scope for this purpose. For example, CGI has some “recipe” files for

 9   the BGI sequencers and Bill of Materials for the reagent kits from its Chinese affiliates, but does not

10   control or maintain these documents. Id., ¶¶ 8, 10. CGI cannot confirm whether the documents it

11   receives are accurate or reflective of the current state of BGI’s sequencers or sequencing reagent

12   kits, or whether they reflect any sequencers or reagent kits that may have been sold in Europe. Id.

13   Similarly, CGI is in possession of some documents that describe the development of various

14   polymerases (and their amino acid sequences) since 2014, but is unable to confirm which (if any) of

15   these polymerases were used in sequencing reagent kits sold in Denmark, Switzerland, Turkey, or

16   Germany (if any). Id., ¶ 11. Finally, any documents and information available to CGI regarding the

17   nucleotide structure in the sequencing reagent kits are from before 2014, and no longer accurately

18   describe the nucleotides in BGI’s currently commercially available sequencing kits. Id., ¶ 9.

19           Thus, CGI is poorly positioned to provide documents or testimony regarding the requested

20   topics. Because Respondents do not maintain or control the documents Illumina requests, it would

21   be unduly burdensome to require Respondents to designate and prepare one or more Rule 30(b)(6)

22   deponents to testify on topics that they have, at best, incomplete knowledge and documentation of.

23                           (c)     The Foreign Tribunals Cannot Protect Respondents’ Confidential
                                     Information
24
             Moreover, Illumina’s requests are intrusive, and seek to delve deeply into the proprietary
25
     information of Respondents. The information that Illumina is seeking is highly valuable and
26
     protected through a combination of confidentiality agreements, corporate policies, and trade secret
27
     and other forms of protection. Compelling Respondents to share this confidential information with
28
     Illumina, a competitor and an accused infringer of Respondents’ patents, would provide a substantial
                                                    22
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                     Case No. 3:19-mc-80215-WHO (TSH)
 1   competitive advantage to Illumina, which could use the information for a number of purposes that

 2   would be damaging to Illumina. For example, by gaining access to the chemical composition and

 3   structure of each nucleotide molecule contained in CGI’s sequencing reagent kits, Illumina would be

 4   provided with valuable tools for designing new sequencing products. Moreover, if this information

 5   were eventually placed into the public record, it would provide a substantial advantage to other

 6   competitors and potential competitors of Respondents, while causing serious harm to Respondents.

 7   In re Pioneer, 2018 WL 2146412, at *9 (C.D. Cal. May 9, 2018) (“Finally, if Pioneer were to use

 8   any of the third-party licenses requested in a court filing, even if the German court prohibited access

 9   to the documents to the public, such restrictions would seemingly not apply to Pioneer’s

10   employees.”).

11           Accordingly, producing information to Illumina for use in each of the Foreign Tribunals

12   poses a grave risk of leading to the public disclosure of highly sensitive trade secrets and other

13   confidential and proprietary information.

14                                  i.        Risk of Public Disclosure of Respondents’ Trade Secrets in
                                              Germany.
15
             As Illumina admits, under German law, a third party can request a file inspection under Para.
16
     299 (2) of the German Statute of Civil Actions for confidential documents used in a proceeding.
17
     Von Rospatt Decl., ¶ 27. And the parties to the action can file objections to the request on
18
     confidentiality grounds. Id. Respondents are not parties to the Foreign Action. There is therefore,
19
     at the very least, a substantial risk that allowing Illumina’s subpoenas will lead to significant harm to
20
     Respondents through the public disclosure of its confidential and proprietary information including
21
     trade secrets. This is not a risk that can be fully addressed through a protective order issued in a
22
     U.S. court.
23
             Although an appropriate protective order issued by this Court could preclude Illumina from
24
     disclosing Respondents’ trade secret information (or using that information to compete with
25
     Respondents or for any other purpose unrelated to the Foreign Action), a protective order issued by
26
     this Court would not and could not bind the Foreign Tribunals or require those bodies to depart from
27
     their own rules with regard to the publication of evidence submitted to it. In re Pioneer, 2018 WL
28
     2146412, at *9 (“Despite Pioneer’s representation that it would be willing to voluntarily exclude
                                                    23
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   certain employees from proceedings where confidential information is discussed, there is no

 2   assurance that the highly sensitive information Pioneer seeks about its own competitors would truly

 3   be protected.”) Indeed, Illumina has failed to obtain any enforceable commitment in any of the

 4   foreign jurisdictions regarding how that court will safeguard the confidentiality of Respondents’

 5   confidential information should the information be disclosed to the court. Illumina cannot guarantee

 6   that sufficient safeguards are in place to protect the confidentiality of Respondents’ confidential

 7   information in the foreign jurisdictions. Therefore, there is a substantial risk that allowing these

 8   subpoenas will cause direct, substantial, and undue harm to Respondents.

 9                                 ii.        Risk of Public Disclosure of Respondents’ Trade Secrets in
                                              Turkey.
10
             Under Turkish law, courts have discretion to prevent disclosure of confidential information
11
     and trade secrets. Çan Decl., ¶ 13. However, such decisions are made upon request of the parties in
12
     the litigation. Id. Since Respondents are not party to the Turkish Action, they may have little
13
     control or input over preventing the disclosure of their confidential and proprietary information. Id.
14
     Thus, in the Turkish Action, there is serious and significant risk of harm to the Respondents, as not
15
     only can the courts not guarantee to protect Respondents’ confidential information, but Respondents
16
     may not be able to petition the court on their own behalf.
17
                                   iii.       Risk of Public Disclosure of Respondents’ Trade Secrets in
18                                            Switzerland.
19           According to Article 53 of the Swiss Civil Procedure Code (“CPC”), only the parties to the

20   proceeding have the right to consult the case files and to obtain copies thereof. Calame Decl., ¶ 17.

21   While the court files are thus not publicly available, Article 54 of Swiss CPC provides that the court

22   hearings shall be conducted in public, unless an exclusion of the public is required by public interest

23   or by the legitimate interests of a person involved. Id.

24           Article 156 of Swiss CPC states that “[t]he court shall take appropriate measures to ensure

25   that taking evidence does not infringe the legitimate interests of any parties or third party, such as

26   business secrets”. Id., ¶ 18. Thus, Illumina could ask the Federal Patent Court to take the

27   appropriate measures to ensure that confidential documents are protected. The court, however, has

28   the discretion to allow for public access of the documents. Id., ¶ 19. Accordingly, Illumina would

                                                    24
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   not be able to guarantee the confidentiality of any document submitted in the Swiss Infringement

 2   Action. Id.

 3                                 iv.        Risk of Public Disclosure of Respondents’ Trade Secrets in
                                              Denmark.
 4
             Under Danish law, the public has a general right of access to court files. While the parties
 5
     can request the court to hear the case in camera, such requests are decided on a case-by-case basis
 6
     and is up to the court’s discretion. Bording Decl., ¶¶ 10-11. Therefore, there is no right by law for a
 7
     party to protect its confidential information from public access, and there is no guarantee that
 8
     confidential information submitted to a Danish court will not become publicly available. Id., ¶ 11.
 9
     Moreover, under Section 41d of the Danish Administration of Justice Act, persons who are closely
10
     and directly affected by a specific legal question may, if certain conditions are fulfilled, be granted
11
     access to specific documents concerning the proceedings. This Section applies regardless of
12
     whether the hearing has been held in camera. Id., ¶ 12. Thus, there is a substantial chance that
13
     allowing Illumina’s subpoena will lead to significant harm to Respondents through the public
14
     disclosure of their confidential and proprietary information.
15
     V.      CONCLUSION
16
             For the foregoing reasons, Respondent respectfully requests that Illumina’s subpoenas should
17
     be quashed. Moreover, to the extent that Illumina’s subpoenas are not quashed, the Court should
18
     allow 30 days for Respondents to respond, and enter a protective order restricting access to
19
     attorney’s eyes only and requiring Illumina to seek an order in the Foreign Tribunals that guarantees
20
     the confidentiality of Respondents’ information in those tribunals by maintaining the information
21
     under seal. See Siemens AG v. W. Digital Corp., No. 8:13-CV-01407-CAS-AJWx, 2013 WL
22
     5947973, at *6 (C.D. Cal. Nov. 4, 2013) (finding that Section 1782 applicant’s “willingness to seek
23
     a German protective order appears to address [the respondent’s] concerns about confidentiality in
24
     the German proceedings.”).
25

26

27

28

                                                    25
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                      Case No. 3:19-mc-80215-WHO (TSH)
 1   Dated: December 2, 2019                               ARNOLD & PORTER KAYE SCHOLER LLP

 2
                                                           By:          /s/ Katie J.L. Scott
 3                                                                     Katie J.L. Scott

 4                                                         Attorney for Respondents
                                                           BGI AMERICAS CORP., MGI AMERICAS,
 5                                                         INC., AND COMPLETE GENOMICS INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    26
     MOTION TO VACATE AND QUASH 28 U.S.C. § 1782 APPLICATION                  Case No. 3:19-mc-80215-WHO (TSH)
